Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark


This Office action has been issued in response to amendment filed on 10/14/2021. 


Allowance

Claims (1-10), (11-18) and (19-20) are allowable.


Reason for Allowance


The cited arts of Boileau. US Patent Application Publication US 20190050812 Al (hereinafter Boileau) in view of Shakhnovich. US Patent Application Publication US 20200151630 Al (hereinafter Shakhnovich) teach data visualization in a collaborative work systems.
Claims (1-10), (11-18) and (19-20) are allowable. Independent claims 1, 11 and 19 are allowable because the cited arts of record do not teach defining sub-data source by aggregating data objects, selecting a visualization template in an user interface and allowing placement of data objects from different boards and generating a sub-data visualization in a customized placement locations of the user interface and display plurality of data objects that pertain to different boards.   
Boileau. US Patent Application Publication US 20190050812 Al (hereinafter Boileau) in view of Shakhnovich. US Patent Application Publication US 20200151630 Al (hereinafter Shakhnovich) do not explicitly disclose, teach, or suggest the claimed limitations of a method of:

identify via a particular linkage of the plurality of linkages at least one additional data object on another board linked to the particular data object on the particular board;
define a sub-data source, the sub-data source aggregating the at least one additional data object and the particular data object;
receive a visualization template selection;
in response to the received visualization template selection, display a graphical user interface that enables placement of the plurality of data objects, associated with at least one of the particular board or the differing boards, within the user interface at customized locations according to a user's preference;
map the sub-data source to the visualization template selection to generate a sub-data visualization in the customized placement locations of the graphical user interface, wherein the sub-data visualization presents at least one of the plurality of data objects associated with at least one of the particular board or the differing boards; and
cause a simultaneous display of a representation of the particular board and the sub-data visualization.

(in combination with all other features in the claim).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on Monday-Friday, 7:30am-5pm. Alt, Friday, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASSAN MRABI/Examiner, Art Unit 2144